Citation Nr: 0509266	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

 Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active duty with the Philippine Commonwealth 
Army from December 1941 to October 1942 and with the Regular 
Philippine Army from February 1945 to March 1946.  He was a 
prisoner of war (POW) from April 10 to October 14, 1942.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in June 1998.  The death certificate 
lists the veteran's immediate cause of death as 
cardiopulmonary arrest due to fluid and electrolyte 
imbalance, malnutrition and sepsis secondary to fistula, 
common bile duct (post operative), and a contributory factor 
was listed as old age.

3.  At that time of his death, service connection was in 
effect for residuals, gunshot wound to the right arm (major) 
with healed fracture of the humerus, healed scar and 
traumatic arthritis of the right elbow with injury to Muscle 
Groups V and VI.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
service-connected disability or his period of active duty 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
March 2003 rating decision, an August 2003 statement of the 
case (SOC), and a supplemental statement of the case (SSOC) 
dated in December 2004 that discussed the pertinent evidence, 
and the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the appellant to prevail on her claims.  

In addition, in a January 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also informed of what she could do to help with 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in January 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private treatment records and death 
certificate.  The appellant has not identified any additional 
evidence pertinent to her claims, not already of record, and 
there are no additional records to obtain.  Moreover, as 
noted above, the appellant has been informed of the type of 
evidence necessary to substantiate her claims, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.   For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.   Service-
connected diseases involving active processes affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  38 C.F.R. § 3.309(c) 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his service-connected disability 
or his period of service.  The veteran died in June 1998.  
The death certificate lists the veteran's immediate cause of 
death as cardiopulmonary arrest due to fluid and electrolyte 
imbalance, malnutrition and sepsis secondary to fistula, 
common bile duct (post operative), and a contributory factor 
was listed as old age.  At that time of his death, service 
connection was in effect for residuals, gunshot wound to the 
right arm (major) with healed fracture of the humerus, healed 
scar and traumatic arthritis of the right elbow with injury 
to Muscle Groups V and VI.  

Service medical records are negative of complaints of or 
treatment for cardiopulmonary arrest, fluid and electrolyte 
imbalance, malnutrition and sepsis.  Moreover post-service 
treatment records do not relate that veteran's cause of death 
to his service-connected disability.  The appellant submitted 
a May 1999 statement from a private physician, Dr. G., has 
stated that he treated the veteran from 1955 to 1956 for 
problems associated with his upper and lower extremities 
disability.  Additionally, a later January 2002 statement 
from Dr. G. related that the veteran's cause of death was 
fluid and electrolyte imbalance, malnutrition and sepsis due 
to fistulas, common bile duct after cholecystectomy.  

Upon review of the aforementioned evidence, the Board finds 
that there is no medical evidence of record that relates the 
veteran's cause of death to his service-connected disability.  
The appellant's personal opinion, offered without the benefit 
of medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

Notwithstanding, the veteran was a POW in 1942, and is 
presumed to have had certain diseases or disabilities 
including avitaminosis and malnutrition.  A statement is of 
record from a private physician dated in 1989 to the effect 
that the veteran was experiencing avitaminosis and secondary 
malnutrition.  A VA examination was undertaken in 1989 at 
which time findings included no residuals of avitaminosis, 
malnutrition or dysentery, multiple orthopedic problem, right 
bundle branch block and a history of prostate problems.  
Subsequent private treatment reports and assessments were 
entered into the record. One private physician reported that 
ultrasound undertaken in 1989 revealed gallstones, 
splenomegaly, right cortical cyst and post-transurethral 
resection of the prostate.  Chest X-rays and other clinical 
findings from May 1998 showed a tortuous aorta, some heart 
enlargement and other accentuated pulmonary vascular 
markings, and orthopedic problems. A surgical pathology 
report from June 1998 showed chronic cholecystitis and 
cholecystectomy.  The veteran was also treated several weeks 
prior to death for noticeably high output fistula on the 
common bile duct with excoriation infection of the 
surrounding skin.  The death certificate listed the veteran's 
immediate cause of death as cardiopulmonary arrest due to 
fluid and electrolyte imbalance, malnutrition and sepsis 
secondary to fistula, common bile duct (post operative), and 
a contributory factor was listed as old age.

Due to the fact that the veteran was a POW and the attached 
presumptions, in an April 2004 remand the Board requested 
that the entire claims file be submitted to a VA physician 
who should be asked to review the evidence and provide an 
opinion as to the likelihood of a relationship between any 
malnutrition from 1942 and the veteran's subsequent 
gastrointestinal problems to include the malnutrition shown 
several years before and at the time of the veteran's death.  
In a May 2004 statement of opinion, the examiner asserted 
that it was not likely that the veteran's malnutrition as a 
POW could have contributed to the veteran's gastrointestinal 
problems that eventually resulted in his demise.  The 
examiner related that a review of the record revealed that 
two weeks after the veteran underwent cholecystectomy, he 
developed a high output fistula that later could have led to 
sepsis, and fluid and electrolyte imbalance, which resulted 
in his death.  The examiner further asserted that for the 
veteran's malnutrition as POW to have been a contributory 
cause of his death, it should have been a continuous state of 
malnutrition.  The medical evidence of record did not support 
the contention that the veteran had a continuous state of 
malnutrition.  A filed exam conducted in January 1998 found 
to be ambulatory and the pictures taken at that time did not 
show actual evidence of continuing malnutrition, severe 
enough that could have contributed significantly at the time 
to his demise.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  The Board finds that there is no medical evidence 
of record that relates the veteran's cause of death to his 
service-connected disability or to his period of active 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


